Case 3:18-cv-01929-VLB Document 38-9 Filed 09/16/19 Page 1 of 5




                 EXHIBIT G
        Case 3:18-cv-01929-VLB Document 38-9 Filed 09/16/19 Page 2 of 5



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

KEZLYN MENDEZ                                     CIVIL NO. 3:18-CV-1929(VLB)

        V.

MULLIGAN, ET AL.                                  SEPTEMBER 16, 2019

                         DECLARATION OF LANCE OLIVER

        The undersigned hereby deposes and says:

1.      I am over the age of eighteen years and I believe in the obligations of an

oath.

2.      The foregoing statement is based upon my personal knowledge.

3.      I started my employment with the Department of Correction in 2008 as a

Correctional Food Service Supervisor 1 at MacDougall Walker Correctional

Institution.

4.      In 2009, I transferred to Osborn Correctional Institution.

5.      I was promoted, to my current title of Correctional Food Service Supervisor

3 "CFSS3", in 2013 at the Walker building.

6.      In 2016, I was assigned to supervise both the MacDougall and Walker

buildings that comprise MacDougall Walker Correctional Institution.

7.      As a CFSS3 my duties includes, but is not limited to, : supervise inmates

and/or staff in preparation, cooking, retherming and serving of food; instruct and

train inmates and/or staff in proper methods and practices for food preparation

including special diets, service and maintenance and/or sanitation of equipment

and kitchen areas; oversee storage, rotation and security of food and supplies;

supervise cleaning, sanitation and maintenance of kitchen and equipment; keep
      Case 3:18-cv-01929-VLB Document 38-9 Filed 09/16/19 Page 3 of 5




records and makes reports; maintain discipline and security measures; may

prepare staff and inmate work schedules; may give input for staff performance

evaluations; may physically restrain inmates, quell disturbances or otherwise

assist custodial forces in emergencies; performs related duties as required.

8.     I am familiar with inmate Kezlyn Mendez #329751.

9.     Kezlyn Mendez #329751 started as a kitchen worker in April of 2017.

10.    The plaintiff talked to me his work schedule and problems he experienced

on the first shift.

11.    The staffing needs of the kitchen fluctuate. Every effort is made to give all

kitchen employees work hours.

12.    I tried to resolve the situation by moving the plaintiff to the second shift on

August 4, 2017.

13.    The transfer to the second shift did not alleviate the problem.

14.    Although, I did not work directly with the plaintiff other kitchen supervisors

shared their concerns with me.

15.    I have no recollection of inmate Mendez as a kitchen employee.

16.    I do not remember an apology letter from inmate Mendez to CFSS2 Rossi.

17.    I never observed the apology letter displayed in the kitchen or heard that it

had been posted in the kitchen.

18.    I was not present to observe any of the interactions between inmate

Mendez and CFSS2 Rossi.

19.    I have no knowledge of inappropriate or retaliatory conduct by CFSS2

Rossi towards the plaintiff.




                                          2
        Case 3:18-cv-01929-VLB Document 38-9 Filed 09/16/19 Page 4 of 5



20.     Meals for inmates that identify as Muslim are cooked in the common fare

oven.

21.     MacDougall Walker Correctional Institution has multiple common fare

ovens. None of the ovens have a lock.

22.     Common fare meals include meatless options and fish.

23.     I never observed Rossi cooking pork in the common fare oven.

24.     In September of 2017, I transferred out of the facility. I have not interacted

with the plaintiff since I left the facility.




                                                3
              Case 3:18-cv-01929-VLB Document 38-9 Filed 09/16/19 Page 5 of 5




                                             DECLARATION

              I, Lance Oliver, pursuant to Conn. Gen. Stat. §1-24a and 28 U.S.C. §1746,

      declare under the pains     and penalties of perjury that the foregoing is true and
                         __....,.„,„
                                   I
      artrge- to the best of rrt -kn_f)
                                   _    lekl-g-end belief.

         -."'"'------,------------,   --,-_-:---'   ---......--.
,,.    .....----- -                                                ----___772.3k.-.-(''-7, - \1,--- ?--
              Lance OliveN                                                Date




                                                          4
